Hill, Justice.
Harry Marlon Brown, the father of Jason Brown, appeals that portion of the divorce decree entered by the Superior Court of Hall County which granted custody of his minor child to the child’s mother. He enumerates two errors.
. Appellant’s second enumeration is that the trial court erred in basing its decision, at least in part, on a report of the Department of Family & Children Services to which he was refused access. Appellant relies on McNabb v. Carver, 242 Ga. 526, 528 (250 SE2d 447) (1978), where we held: "[I]n the absence of waiver, it was error for the issue of child custody to be decided on the basis of a report of the Department of Family & Children Services where the losing parent was denied access to that report.”
In this case, attorneys for both parties signed a "Consent to Investigation by Department of Family and Children’s Services.” That consent provided that the parties agree for the court to obtain and consider a report of investigation and that "Said report is to be confidential to the Courts.” The trial court construed this as a waiver within the meaning of McNabb v. Carver, supra. We find that the trial court did not err in so construing this provision or, therefore, in denying access to the report to the parties.
Appellant’s other enumeration is that the trial court erred in awarding custody to the mother. We find, however, that the evidence supports the award and thus there is no abuse of discretion. Gazaway v. Brackett, 241 Ga. 127 (244 SE2d 238) (1978); Anderson v. Anderson, 240 Ga. 795 (242 SE2d 593) (1978).

Judgment affirmed.


All the Justices concur.

Lawson & Brown, Robert W. Lawson, Jr., for appellant.
Sartain & Carey, Jack Carey, Jefferson Willis, for appellee.